Case: 21-20482      Document: 00516451563         Page: 1    Date Filed: 08/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                   No. 21-20482                         August 29, 2022
                                                                         Lyle W. Cayce
                                                                              Clerk
   Randall E. Rollins,

                                                            Plaintiff—Appellant,

                                       versus

   State of Texas; State Commission on Judicial Conduct;
   Lincoln Goodwin, individually and in his official capacity as Harris
   County Justice Court Judge; Harris County; Tommy Ramsey,
   Individually and in his official capacity as Assistant Harris County Attorney;
   LaShawn Williams, Individually and in her Official Capacity as Harris
   County Civil Court at Law Judge,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-1514


   Before Jones, Ho, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20482     Document: 00516451563         Page: 2     Date Filed: 08/29/2022




          Randall Rollins alleges that the district court improperly granted the
   Defendants’ motions to dismiss, which terminated his case against several
   Texas judges, the State of Texas, the Texas Commission on Judicial
   Conduct, and a county attorney. The district court held variously that it
   lacked subject matter jurisdiction over the claims due to sovereign immunity
   and because Rollins had not demonstrated standing for his claims.
   Additionally, the court determined that judicial immunity applied to bar any
   claims against the judges.
          After review of the briefs and record, we conclude that the district
   court thoroughly considered the case brought by Rollins, fairly considered its
   jurisdiction and the defenses to the claims asserted, and committed no
   reversible error in its decision. Accordingly, we AFFIRM the judgment of
   the district court essentially for the reasons stated in its thorough, well-
   reasoned opinion.